United States Court of Appeals
                     For the First Circuit


No. 01-1695

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     ROMULO EMILIO VASQUEZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 6, 2002 is
corrected as follows:

     On page 8, line 7, change "and" to "but"; change "agreed" to
"disagreed"

     On page 8, line 9, change "reversed" to "affirmed"